On October 2, 2002, this court indefinitely suspended respondent, Michael Lee Moushey. On March 20, 2003, relator, Columbus Bar Association, filed a motion for order to show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s October 2, 2002 order. On April 24, 2003, this court granted that motion and advised respondent to file a written response within 20 days. Respondent did not file a written response. On July 18, 2003, this court ordered respondent to appear before the court on August 26, 2003. Respondent appeared. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent be and hereby is found in contempt and fined $100 to be paid to the Clerk of the Supreme Court by certified cheek or money order within 30 days from the date of this entry. Furthermore, respondent is warned not to repeat his contemptuous conduct.